DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are canceled; claims 11-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2020 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because of the followings:
Step 1- the claim satisfies the requirements of a process and a machine.  
Step 2A(1) – abstract idea – Yes. The claims recite transmitting a plurality of pieces of uplink control information (UCI) by using physical uplink control channels (PUCCHs) with different priorities and PUCCH formats; and controlling at least one transmission of the plurality of pieces of UCI, based on a maximum coding rate configured for each of the PUCCHs with different priorities and PUCCH formats.  The claimed limitations fall within the “Mental Processes” grouping of abstract ideas. 
Step 2A(2) - This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “terminal”, “transmitting section”, “control section” and “base station”, are recited at a high-level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “terminal”, “transmitting section”, “control section” and “base station”, to perform transmitting and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al., US 2017/0289993 in view of Marinier et al., US 2018/0006791. 
Claim 11, Yerramalli discloses (fig 10) a terminal comprising: 
a transmitting section that transmits a plurality of pieces of uplink control information (UCI) by using physical uplink control channels (PUCCHs) ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters.  For example, for a UE 115 configured with a dynamic HARQ feedback codebook and identified PUCCH formats (e.g., PUCCH format 4 or 5 as defined in LTE standards)) with different priorities ([0077] rules for prioritizing PUCCH transmissions) and PUCCH formats ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters); and 
 E 1215 may also include UE UL transmission manager 1240, memory 1210, processor 1220) that controls at least one transmission of the plurality of pieces of UCI ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters.  For example, for a UE 115 configured with a dynamic HARQ feedback codebook and identified PUCCH formats (e.g., PUCCH format 4 or 5 as defined in LTE standards)), 
but does not explicitly disclose,
based on a maximum coding rate configured for each of the PUCCHs with different priorities and PUCCH formats.  
However, as Marinier discloses based on a maximum coding rate configured for each of the PUCCHs with different priorities and PUCCH formats ([0337] WTRU may select the PUCCH resource based on at least one of the following.  In an example, the WTRU may select the PUCCH resource based on a priority criterion.  The priority may be pre-defined, or may be based on a property of the resource such as the maximum payload (or code rate) supported, the number of resource blocks, the starting resource block number or the format).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yerramalli invention with Marinier invention to include the claimed limitation(s) so as to allow the WTRU to be configured with maximum payload for each PUCCH resource thereby optimizing system resources. 
Claim 12,  Yerramalli as modified discloses the terminal according to claim 11, wherein the maximum coding rate is reported through higher layer signaling (Marinier  groups may be explicitly configured by higher layers, [0109] the selection of the groups may be based on an indication from physical layer or higher signaling of the bundling solution to be applied for a certain group, [0111] a WTRU may be configured by higher layers to only use the PUCCH A/N (ACK/NACK) resources to report ACKs).   Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yerramalli invention with Marinier invention to include the claimed limitation(s) so as to allow the WTRU to be configured with higher layers in order to improve link efficiency for transmission of data load. 
Claim 13,  Yerramalli as modified discloses the terminal according to claim 11, wherein the control section controls, based on the maximum coding rate, to not transmit at least a part of channel state information (CSI) included in at least one of the plurality of pieces of UCI (Yerramalli [0019] instructions for dropping the periodic CSI from the UCI based on a size of the payload of the periodic CSI).  
Claim 14,  see claim 11 for the rejection, Yerramalli discloses a radio communication method for a terminal, comprising:  
transmitting a plurality of pieces of uplink control information (UCI) by using physical uplink control channels (PUCCHs) with different priorities and PUCCH formats; and 
controlling at least one transmission of the plurality of pieces of UCI, based on a maximum coding rate configured for each of the PUCCHs with different priorities and PUCCH formats.  

a transmitting section that transmits a plurality of pieces of uplink control information (UCI) by using physical uplink control channels (PUCCHs) ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters.  For example, for a UE 115 configured with a dynamic HARQ feedback codebook and identified PUCCH formats (e.g., PUCCH format 4 or 5 as defined in LTE standards)) with different priorities  ([0077] rules for prioritizing PUCCH transmissions) and PUCCH formats ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters); and 
a control section that controls at least ([0125] E 1215 may also include UE UL transmission manager 1240, memory 1210, processor 1220) one transmission of the plurality of pieces of UCI ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters.  For example, for a UE 115 configured with a dynamic HARQ feedback codebook and identified PUCCH formats (e.g., PUCCH format 4 or 5 as defined in LTE standards)), and 
the base station comprises: a receiving section that receives the PUCCHs with different priorities ([0077] rules for prioritizing PUCCH transmissions) and PUCCH formats ([0077] UE 115 may select a PUCCH format based on particular UCI to be transmitted and the configured UCI parameters).  
but does not explicitly disclose,

However, as Marinier discloses based on a maximum coding rate configured for each of the PUCCHs with different priorities and PUCCH formats ([0337] WTRU may select the PUCCH resource based on at least one of the following.  In an example, the WTRU may select the PUCCH resource based on a priority criterion.  The priority may be pre-defined, or may be based on a property of the resource such as the maximum payload (or code rate) supported, the number of resource blocks, the starting resource block number or the format).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yerramalli invention with Marinier invention to include the claimed limitation(s) so as to allow the WTRU to be configured with maximum payload for each PUCCH resource thereby optimizing system resources. 
Claim 16,  Yerramalli as modified discloses the terminal according to claim 12, wherein the control section controls, based on the maximum coding rate, to not transmit at least a part of channel state information (CSI) included in at least one of the plurality of pieces of UCI (Yerramalli [0019] instructions for dropping the periodic CSI from the UCI based on a size of the payload of the periodic CSI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647